In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-12-00467-CV
                                  ________________________

                             IN THE MATTER OF R.D.C., A CHILD



                             On Appeal from the 98th District Court
                                      Travis County, Texas
                 Trial Court No. JV-29,697; Honorable Darlene Byrne, Presiding


                                             July 31, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, R.D.C., a juvenile, appeals from the trial court’s Order of Transfer to

the Institutional Division of the Texas Department of Criminal Justice.1 By a sole issue,

he alleges the trial court abused its discretion in ordering him transferred to the

Institutional Division of the Texas Department of Criminal Justice. We affirm.




        1
          Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV=T CODE ANN. ' 73.001
(West 2013). We are unaware of any conflict between precedent of the Third Court of Appeals and that
of this Court on any relevant issue. TEX. R. APP. P. 41.3.
                                             BACKGROUND


       In September 2011, Appellant was adjudicated to have engaged in delinquent

conduct, namely, aggravated robbery.              A disposition hearing was held and he was

committed to the Texas Youth Commission (now Texas Juvenile Justice Department

(TJJD))2 with a determinate sentence of twenty years and a possible transfer to the

Texas Department of Criminal Justice (TDCJ).


       In February 2012, Appellant brutally attacked a staff member and was charged

with aggravated assault on a public servant, a first degree felony.3                        Based on

Appellant’s conduct and the community’s welfare, in April 2012, TJJD referred Appellant

to the trial court for a transfer hearing to determine if he should be transferred to TDCJ.

Prior to the transfer hearing, on May 17, 2012, pursuant to a plea agreement in the

aggravated assault charge, Appellant was certified as an adult, pleaded guilty, was

sentenced to seven years confinement and moved to a TDCJ unit to begin serving his

sentence.


       While Appellant was serving his seven year sentence in TDCJ, the transfer

hearing for his determinate sentence commenced in August 2012. The State presented

testimony and evidence of Appellant’s history of delinquent conduct which resulted in

the trial court ruling that Appellant be transferred to TDCJ to serve the remainder of his

original twenty-year determinate sentence.




       2
           See Act of May 5, 2011, 82nd Leg., R.S., ch. 85, § 4.001(b), 2011 Tex. Gen. Laws 366, 441.
       3
           TEX. PENAL CODE ANN. § 22.02(b) (West 2011).

                                                    2
            REFERRAL OF DETERMINATE SENTENCE OFFENDERS FOR TRANSFER


       After a juvenile with a determinate sentence reaches age sixteen, but before

reaching age nineteen, TJJD may request an order approving the transfer of the

juvenile to TDCJ if the sentence has not been completed and the juvenile’s conduct

poses a continuing risk to the community’s welfare. See TEX. HUM. RES. CODE ANN. §

244.014(a) (West Supp. 2013). See also In re N.K.M., 387 S.W.3d 859, 864 (Tex.

App.—San Antonio 2012, no pet.).


       On receipt of a referral under section 244.014(a), the juvenile court must conduct

a hearing to determine whether the juvenile is to be transferred to TDCJ for completion

of his sentence or be returned to TJJD with or without approval for release. See TEX.

FAM. CODE ANN. § 54.11(a), (i) (West 2014). In making its determination, the court may

consider the experiences and character of the person before and after commitment to

TJJD, the nature of the penal offense committed and the manner in which the offense

was committed, the abilities of the person to contribute to society, the protection of the

victim of the offense or any member of the victim’s family, the recommendations of

TJJD, county juvenile board, local juvenile probation department, and prosecuting

attorney, the best interest of the person, and any other factor relevant to the issue to be

decided. Id. at (k). The factors are not an exclusive list and the court can assign

differing weights to factors considered. See In re C.L., 874 S.W.2d 880, 886 (Tex.

App.—Austin 1994, no writ). See also In re N.K.M., 387 S.W.3d at 864 .




                                             3
                                   STANDARD OF REVIEW


       This Court reviews a juvenile court’s decision to transfer a juvenile to TDCJ for

abuse of discretion. In re J.J., 276 S.W.3d 171, 178 (Tex. App.—Austin 2008, pet.

denied). We review the entire record to determine whether the trial court acted without

reference to any guiding rules or principles of law. Id. A transfer order will be reversed

only if the trial court acted in an unreasonable and arbitrary manner. If some evidence

exists to support the juvenile court’s decision, there is no abuse of discretion. In re D.L.,

198 S.W.3d 228, 229 (Tex. App.—San Antonio 2006, pet. denied).


       Appellant asserts the trial court abused its discretion in ordering his transfer to

TDCJ because his conduct was beyond his control due to brain damage and transfer to

TDCJ was not in his best interest. We disagree.


                                         ANALYSIS


       Appellant was born in 1995 and was seventeen years old at the time of the

transfer hearing. Appellant was evaluated by a psychologist for purposes of the transfer

hearing. The psychologist’s testimony was based on his evaluation and evaluations of

other doctors who had previously treated Appellant. According to the reports, when

Appellant was younger, he suffered from meningitis which left him brain damaged and

made it difficult to control his aggressive behavior. Test results showed poor executive

function, limited cognitive flexibility and impulsivity, poor labeling of emotions and

assaultive behavior.




                                             4
       According to the psychologist, Appellant is at a very high risk of future assaultive

behavior and presents a danger to the community. Rehabilitation would prove difficult

but Appellant could possibly benefit from treatment if he would commit to rehabilitative

programs.    There was hope he could do better “if he was significantly engaged in

bettering himself.”


        The psychologist added that Appellant was resistant to correctional therapy. He

has the cognitive ability to speak, communicate and understand.            Ultimately, the

psychologist’s diagnosis was that Appellant suffers from a disorder which, in an adult,

would be labeled as anti-social. He opined Appellant would not function on parole or in

a less controlled environment. His recommendation was that Appellant be transferred

to TDCJ for the protection and safety of the community.


       Appellant was originally confined to TJJD for aggravated assault with a deadly

weapon. He engaged in violent conduct by pointing a gun at his victims. In February

2012, he and another juvenile instigated a disruption in their dormitory when they sat

atop a concrete wall and refused to come down and turn in for the night. Security had

been called to a fight in another dorm, and a staff member of the facility attempted to

defuse the situation with Appellant.      Appellant and his cohort were cussing and

encouraging other youths to participate in the disruption. The staff member testified he

was blocking a doorway and trying to keep the situation under control. Despite being

reminded of the rules, Appellant approached and threatened the staff member as he

slapped his arm down. The staff member gave a warning and attempted to position

himself to employ a defensive maneuver. Appellant threw a punch which caused them

both to fall to the ground, and a melee ensued. The staff member was severely beaten

                                            5
and in addition to other injuries, he suffered an orbital socket blowout in his left eye that

required surgery and affected his vision.


       The TJJD court liaison prepared a report of the incident involving the staff

member. He testified that Appellant had over sixty documented incidents of misconduct

at TJJD, some of which included aggressive behavior.              He explained that TJJD

requested a transfer hearing because of Appellant’s violent conduct and failure to

respond to treatment. His recommendation to the trial court was that Appellant be

transferred to TDCJ for the remainder of his twenty-year determinate sentence. No

evidence was presented of any redeeming behavior by Appellant.


       In announcing its ruling to transfer Appellant to TDCJ, the trial court expressed

regret and bore some responsibility for the staff member’s injuries for not deciding a

year earlier to transfer Appellant to the adult system. On the record before us, we find

there is “some evidence” demonstrating the trial court’s decision was not an abuse of

discretion. See In re J.J., 276 S.W.3d at 180. See also In re J.A., No. 03-11-00259-CV,

2012 Tex. App. LEXIS 5433, at *8-9 (Tex. App.—Austin July 3, 2012, no pet.).

Appellant’s sole issue is overruled.


                                       CONCLUSION


       Accordingly, the trial court’s order transferring Appellant to the Texas Department

of Criminal Justice is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice




                                             6